      Case 2:19-cv-01624-MJH-CRE Document 38 Filed 09/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JAMES A. PROVITT,                             )
                                               )       Civil Action No. 19-1624
                       Plaintiff,              )
                                               )       District Judge Marilyn J. Horan
        v.                                     )       Chief Magistrate Judge Cynthia Reed Eddy
                                               )
 SERGEANT TANNER, NURSE BRENT,                 )       ECF Nos. 16 and 36
 AND PHYSICIAN ASSISTANT DARLA                 )
 COWDEN,                                       )
                                               )
                       Defendants.             )


                                    MEMORANDUM ORDER

       This civil action commenced on December 17, 2019 when Plaintiff James A. Provitt filed

a Motion for Leave to Proceed in Forma Pauperis. (ECF No. 1). On December 31, 2019 that

Motion was granted and the Complaint was docketed by the Clerk of Court. (ECF Nos. 2, 4).

The case was referred to Chief Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Rules of Court

72.C and 72.D.

       The Magistrate Judge’s Report and Recommendation (ECF No. 36), filed on August 20,

2020, recommended that the Motion to Dismiss filed by Darla Cowden (ECF No. 16) be denied.

The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C.

§ 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14)

days to file any objections, and that unregistered ECF users were given an additional three (3)

days pursuant to Federal Rule of Civil Procedure 6(d). Objections for unregistered ECF Users

were due by September 8, 2020. No objections have been filed.




                                                   1
      Case 2:19-cv-01624-MJH-CRE Document 38 Filed 09/17/20 Page 2 of 2




       After review of the pleadings, documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 17th day of September 2020,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 36) of Chief

Magistrate Judge Eddy, dated August 20, 2020, is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Darla Cowden (ECF

No. 16) is DENIED. Defendant Cowden shall answer the Complaint in accordance with the

timeline set out in Federal Rules of Civil Procedure.




                                                        Marilyn J. Horan
                                                        United States District Judge



cc:    JAMES A. PROVITT
       FL-4763
       SCI Phoenix
       1200 Mokychic Road
       Collegeville, PA 19426
       (via U.S. First Class Mail)

       All Counsel of Record
       (via ECF electronic notification)




                                                2
